PER CURIAM.
This is an appeal from an order and judgment entered April 24, 1942, involving the estate of Louis Taylor, deceased. The appeal is by petition in error with case-made attached. The last extension of time in which to make and serve case-made expired on September 21, 1942. The case-made was not served until October 15, 1942.
The errors complained of can only be reviewed upon a case-made, and since the case-made was not served within time it presents no errors for review, and the motion to dismiss the appeal must be sustained. Whitten et al. v. Farm & Home Savings & Loan Ass’n of Missouri, 184 Okla. 132, 85 P. 2d 759.
The appeal is dismissed.
CORN, C. J., and BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V. C. J., and RILEY and OSBORN, JJ., absent.